Citation Nr: 0200620	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  97-10 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
left mandible injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from May 1964 to May 
1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO). 


FINDINGS OF FACT

Residuals of a left mandible injury are currently manifested 
by full range of motion, normal lateral excursions, and no 
more than a slight pop in the left temporomandibular joint. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
left mandible injury have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. § 4.150; Diagnostic Code 9904 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for residuals of a left mandible injury 
was granted in an August 1994 rating decision and the 
disability was assigned a noncompensable evaluation.  This 
appeal stems from an October 1996 rating decision that 
confirmed and continued the noncompensable evaluation.  This 
appeal was before the Board in June 1998 at which time this 
issue was remanded in order for the RO to obtain a VA 
examination.  The appellant failed to report for the 
scheduled examination and the appeal was returned to the 
Board.  While the case was at the Board, the RO submitted 
written notification showing that it was recently learned 
that the appellant had moved to Alabama during the period of 
the scheduled VA examination and had never received 
notification to report for the examination.  The RO requested 
that the appeal be returned so that it could be transferred 
to the Alabama RO and a new examination scheduled.  The Board 
issued a Remand in May 1999 that ordered a VA dental 
examination.  This examination was accomplished in compliance 
with the Remand orders and the case is now ready for 
appellate consideration.  Stegall v. West, 11 Vet. App. 268 
(1998).

The appellant testified before the RO in April 1997.  He 
testified that his jaw would pop and that it would hurt him 
at times.  He had a problem with it once or maybe twice every 
couple of months.  No dentist had ever said anything to him 
about it.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

The duty to notify the appellant of the information and 
evidence needed to substantiate and complete a claim has been 
met.  38 U.S.C.A. §§ 5102, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45620, 45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  By virtue of a notice letter issued in 
July 1993 after the appellant filed his claim for increase, 
the rating decision, Statement of the Case and Supplemental 
Statements of the Case issued during the pendency of this 
appeal, the appellant was given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim for an increased rating as well as the evidentiary 
defects existing in the claim.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant, in fact, it appears 
that all available evidence identified by the appellant 
relative to this claim has been obtained and associated with 
the claims folder.  Service medical records were previously 
obtained and associated with the claims folder.  The 
appellant identified treatment at multiple VA Medical Centers 
and private medical providers, and this evidence was obtained 
by the RO.  The claims folder contains written documentation 
of contact with every treatment provider identified by the 
appellant as well as all positive and negative responses.  In 
May 2001 and August 2001, the appellant was given written 
notification of which records were obtained and which were 
unavailable.  The appellant has not referenced any available 
unobtained evidence that might aid in substantiating the 
claim or that might be pertinent to the bases of the denial 
of the claim.  A hearing was conducted before the RO and a 
transcript associated with the claims folder. 

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)).  The appellant was 
afforded a VA examination in May 2000.

In the circumstances of this case, a remand because of the 
passage of the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2001); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  Lay 
testimony is competent only when it regards the readily 
observable features or symptoms of injury or illness.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  The appellant is 
competent to state that his condition is worse.  However, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability.  
The Board assigns more probative value to the objective 
observations of trained medical personnel when compared to 
the subjective reports of interested parties. 

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Outpatient records from a VA Medical Center in Georgia 
documented the appellant's complaint in December 1993 that 
his teeth were loose.  He was diagnosed with chronic 
periodontal disease and removal was recommended.  He was 
admitted to the hospital in February 1994 for tooth 
extraction, and it was noted that the chronically infected 
dentition and multiple missing teeth were impairing 
mastication.  The operation was performed; no abnormalities 
referable to the jaw were reported in any of the surgical 
documentation.  Two days after surgery he was seen with a 
complaint of difficulty swallowing.  He was assured that this 
was temporary.

The remainder of the VA Medical Center records and private 
medical records are also silent for any complaints or 
findings referable to the mandible.  A VA Medical Center note 
dated in July 1996 indicates that the appellant was losing 
weight, but this was said to be due to having no teeth and 
insufficient funds with which to purchase food.

A VA examination was conducted in May 2000.  The appellant 
was edentulous and needed dentures.  His opening was normal.  
His lateral excursions were normal.  He had a slight pop in 
the left temporomandibular joint.

The residuals of the appellant's left mandible injury has 
been evaluated under the criteria for rating malunion of the 
mandible.  Severe displacement of the mandible is assigned a 
20 percent evaluation; moderate displacement is assigned a 10 
percent evaluation; slight displacement is assigned a 
noncompensable evaluation.  NOTE: Dependent upon degree of 
motion and relative loss of masticatory function.  38 C.F.R. 
§ 4.150; Diagnostic Code 9904 (2001).

The preponderance of the evidence is against the appellant's 
claim for a compensable evaluation for residuals of the left 
mandible injury.  Competent medical evidence fails to 
establish moderate displacement of the mandible.  Rather, the 
dental evaluation demonstrated that the mouth fully opened 
and lateral excursions were normal.  The slight pop on the 
left side noted on examination does not establish or 
approximate moderate displacement.  We have considered the 
appellant's testimony, however his complaints of popping and 
occasional pain do not establish or approximate moderate 
displacement of the mandible and do not warrant a compensable 
evaluation.  Although his missing teeth have been noted to 
impair chewing, no loss or impairment of masticatory function 
has been attributed to the service connected left mandible 
injury.  In the absence of any competent medical evidence of 
moderate displacement of the mandible, the preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

Extraschedular consideration.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2001).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  In this regard, the Board finds that the schedular 
criteria and currently assigned evaluation for the residuals 
of the left mandible injury is adequate as the case does not 
present an exceptional or unusual disability picture so as to 
render impractical the application of the regular schedular 
standards.  In order to warrant a compensable evaluation 
under the rating criteria for malunion of the mandible, 
moderate displacement has to be shown.  Slight displacement 
is assigned a noncompensable evaluation.  Furthermore, 
competent, objective evidence of marked inference with 
employment or frequent periods of hospitalization due to the 
mandible injury has not been shown or complained of.


ORDER

A compensable evaluation for residuals of a left mandible 
injury is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

